DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/19/20 is acknowledged and papers submitted have been placed in the records.

Claim Objections
Claim 34 is objected to because of the following informalities:  claim 34 recites “The IC of claim 31, wherein the electrically insulating lamination structure enclosing…”. This sounds awkward and should rather be “The IC of claim 31, wherein the electrically insulating lamination structure encloses…”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein the conductive structure extends outward from the metallization structure.” (emphasis added). There appears to be no support in the original disclosure for this limitation. The conductive structure (of the RDL 118) would be layer 121. The metallization structure would be 1306 on fig. 13 and related text. The metallization structure stops at layer 1318 and the conductive features 1319&1312 embedded therein. Passivation layer 1323 and electrical contact structures 122 are not disclosed to belong to the metallization structure 1306. From figs. 11-12 and related text, there is a direct contact between the conductive structure 121 and contact structure 122 as now claimed in independent claim 21. As such, the conductive structure 121 does not and cannot directly contact the metallization structure (1306) and therefore cannot extends outward from the metallization structure. For an element A to extend from and element B, there must be a direct contact point between A and B.

NEW REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 2017/0110978, art of record cited on the PTO 892 form of 07/10/19).

a.	Re claim 21, Lai et al. disclose a packaged electronic device, comprising: a thermal transfer structure 7 (figs. 1&3 and related text; see also [0023]-[0024] and remaining of disclosure for more details), including an electrically insulating, thermally conductive substrate 73 ([0024]) with an electrically conductive feature 71; a semiconductor die 50 ([0020]) mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, the semiconductor die including an electrically conductive contact structure 500 (bottom one), and an electronic component (IGBT in 50) electrically connected to the electrically conductive contact structure (contact structures 500 are input/output for the IGBT in 50 and therefore are necessarily electrically connected to the IGBT); and a redistribution layer (RDL) directly connected to the electrically conductive contact structure (explicit on figs. 1&3).

b.	Re claim 22, the electrically insulating substrate includes a ceramic material ([0024]).

c.	Re claim 24, the packaged electronic device of claim 22, further comprises an electrically insulating lamination structure 80 ([0025]) enclosing a portion of the semiconductor die and a portion (711 or 712 or 713) of the thermal transfer structure.

d.	Re claim 25, the packaged electronic device of claim 24, further comprises a heat sink 4 ([0018]) mounted to an electrically conductive layer 72 of the thermal transfer structure.

e.	Re claims 26, 27, 28 and 29, see respectively claims 25, 24, 25 and 25 rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0110978, art of record cited on the PTO 892 form of 07/10/19).

Lai et al. disclose all the limitations of claim 22 as stated above except explicitly that the electrically insulating substrate includes aluminum oxide, aluminum nitride, silicon nitride, fired or sintered zirconia ceramic, or zirconia toughened alumina.
But materials such as aluminum oxide or aluminum nitride are well-known ceramic materials for forming metallized insulating substrates such as substrate 7. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed ceramic layer 73 with aluminum oxide or aluminum nitride or any of the other ceramic materials listed above, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07 and 2143.E). Doing so would have resulted in having the electrically insulating substrate including aluminum oxide, aluminum nitride, silicon nitride, fired or sintered zirconia ceramic, or zirconia toughened alumina

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0110978, art of record cited on the PTO 892 form of 07/10/19) in view of Nakamura et al. (US 2011/0109287, previously cited).

Lai et al. disclose all the limitations of claim 21 as stated above except explicitly that the semiconductor die includes: a semiconductor substrate, wherein the electronic component is disposed on or in the semiconductor substrate; and a metallization structure disposed over the semiconductor substrate, wherein the conductive structure extends outward from the metallization structure.

	However, Nakamura et al. disclose a power semiconductor die 15 wherein electronic component (transistor) is formed in a substrate 21, and a metallization structure 22 is disposed over the semiconductor substrate for providing input/output electrical interconnect path to the transistor (see fig. 6 and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 50 with a substrate in which the IGBT will be disposed or formed on, and a metallization structure disposed over the substrate for providing input/output electrical interconnect path to the wherein the electrically conductive contact structure of the die as per claim 21 would be the exposed contact structure as contact structure 36 on fig. 6 of Nakamura et al. ‘287, and this as a non-inventive step of providing a power die as known in the art with a reasonable expectation of success (see MPEP 2143.A&E&G). This would have resulted in having 


OLD REJECTIONS:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojo et al. (US 2013/0241040, previously used).
or 24&17&50; see fig. 18 and related text; see remaining of disclosure for more details), including an electrically insulating, thermally conductive substrate 24 (the Examiner notes that item 24 is thermally conductive to some degree as is any existing material, further noting that 24 conducts heat as evidenced by the heat radiation paths shown on fig. 8; see [0065]) with an electrically conductive feature 17 ([0042]); a semiconductor die 10 mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, the semiconductor die including an electrically conductive contact structure 14, and an electronic component (IGBT transistor in chip 10; see [0003] and [0043]) electrically connected to the electrically conductive contact structure; and a frame 16, at least a portion of the semiconductor die positioned within a cavity in the frame (see cavity in 16 accommodating at least die 10 and encapsulant 15) ; and an electrically insulating lamination structure 15 enclosing a portion of the semiconductor die, a portion of the frame, and a portion of the thermal transfer structure (explicit on fig. 18).

b.	Re claim 34, the electrically insulating lamination structure encloses a portion of the semiconductor die and a portion of the thermal transfer structure (explicit on fig. 18).

c.	Re claim 35, at least a portion (portion 50 when the thermal transfer structure is 24&17&50 as alternatively interpreted in claim 31 rejection above) of the thermal transfer structure is within the cavity (see fig. 18).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoegerl et al. (US 2015/0155267, previously used).

a.	Re claim 18, Hoegerl et al. disclose an integrated circuit (IC) (whole structure on fig. 44), comprising: a thermal transfer structure 102 (fig. 44, [0095]; see remaining of disclosure for more details), including an electrically insulating, thermally conductive substrate 112 ([0099]) with an electrically conductive feature 114 (top one on the left; [0099]); a semiconductor die 104 mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, the semiconductor die including an electrically conductive contact structure 3504 (upper one; [0152]), and an electronic component (transistor necessarily inside 104; see [0025], [0104]) electrically connected to the electrically conductive contact structure (this is implicit since the electrodes 3504 are input/output pads for said transistor); an electrically insulating lamination structure 122 ([0095]) enclosing a portion of the semiconductor die and a portion of the thermal transfer structure; and a redistribution layer (RDL) structure 3602 with a conductive structure (unlabeled contact layer 3608 (see fig. 36 and [0156]) electrically connected to connector 110, noting that layers 110 and 3506 are electrically conductive) electrically connected to the electrically conductive contact structure.

b.	Re claim 20, the electrically insulating substrate includes a ceramic material ([0099]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 18-20 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2013/0009298 previously used).

a.	Re claim 1, Ota et al. disclose a packaged electronic device (whole structure on fig. 1), comprising: a thermal transfer structure 21&2&22 (fig. 1, [0021]; see remaining of disclosure for more details), including an electrically insulating, thermally conductive substrate 2 with an electrically conductive feature 22; a semiconductor die 3 ([0021]) mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, and an electronic component (IGBT or MOSFET); an electrically insulating frame 6 ([0024]), and an electrically insulating lamination structure 9 (or 9&7; [0024]-[0025]) enclosing a portion of the semiconductor die, a portion of the electrically insulating frame, and a portion of the thermal transfer structure (explicit on fig. 1). But 

	However, metal pads serving as gate, source and drain pads (or electrically conductive contact structures) are essential working parts that are conventionally formed on power device chips (3 is a power device chip including a MOSFET or insulated gate bipolar transistor, IGBT, as per [0021]) that are electrically connected to electric components such as transistors formed in the power device chips to serve as input/output for said transistors.
	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed electrically conductive contact structures or pads as mentioned above to serve as input/output for the IGBT or MOSFET formed in chip 3, and this as a non-inventive step of providing essential working parts of a power device chips with a reasonable expectation of success (see MPEP 2144.I&II and 2143.E). The Examiner notes that from the electrical connection configuration of chip 3, there would be one top metal pad connected to solder 33 and connector 5, another top metal pad bonded to wire 42, and a bottom metal pad bonded to solder 32 and metal pattern 22. The modification would have resulted in having the semiconductor die including an electrically conductive contact structure (which would be the top surface contact of chip 3 electrically connected to connector 5) and the electric component electrically connected to the electrically conductive contact structure.



c.	Re claim 3, Ota et al. disclose all the limitations of claim 2 as stated above except explicitly that the electrically insulating substrate includes aluminum oxide, aluminum nitride, silicon nitride, fired or sintered zirconia ceramic, or zirconia toughened alumina.
But materials such as aluminum oxide or aluminum nitride are well-known ceramic materials for forming the ceramic plates or layers of metal insulating substrate such as the insulating substrate 21&2&22 of Ota et al. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed ceramic plate 2 with aluminum oxide or aluminum nitride, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07 and 2143.E). Doing so would have resulted in having the electrically insulating substrate including aluminum oxide, aluminum nitride, silicon nitride, fired or sintered zirconia ceramic, or zirconia toughened alumina.

d.	Re claim 4, the packaged electronic device of claim 2, further comprises a redistribution layer (RDL) structure 5&42&51&52 with a conductive structure 5 electrically connected to the electrically conductive contact structure.



f.	Re claim 6, see claim 5 rejection above.

g.	Re claim 7, see claim 4 rejection above.

h.	Re claim 8, see claim 5 rejection above.

i.	Re claim 9, see claim 5 rejection above.

j.	Re claim 10, the semiconductor die includes: a semiconductor substrate wherein the electronic component is disposed on or in the semiconductor substrate (this is implicit since chip 3 is a semiconductor chip by virtue of comprising semiconductor device such as a MOSFET or IGBT); and a metallization structure (bottom metal pad mentioned in claim 1 rejection above) disposed over (i.e. on) the semiconductor substrate, wherein the conductive structure extends outward from the metallization structure (even if solder is used to bond the devices 3&4 to conductive pattern, it is conventionally known in the art to do direct pad-to-interconnect bonding such as ultrasonic or pressure bonding that do not require solder, and as such, it would have been obvious to one skilled in the art to have used one of those alternative die bonding processes as a non-inventive step of using a known alternative die bonding technique in 

k.	Re claim 18, Ota et al. disclose (see claim 1 rejection above as to which sections of the reference to read for each identified item) an integrated circuit (IC) (whole structure on fig. 1), comprising: a thermal transfer structure 21&2&22, including an electrically insulating, thermally conductive substrate 2 with an electrically conductive feature 22; a semiconductor die 3 mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, the semiconductor die including an electrically conductive contact structure (not explicitly disclosed but obvious to have been provided as a top metal pad connected to connector 5 based on the same reasoning invoked in claim 1 rejection above), and an electronic component (MOSFET or IGBT) electrically connected to the electrically conductive contact structure; an electrically insulating lamination structure 9 (or 9&7) enclosing a portion of the semiconductor die and a portion of the thermal transfer structure (explicit on fig. 1); and a redistribution layer (RDL) structure 5&42&51&52 with a conductive structure 5 electrically connected to the electrically conductive contact structure.

l.	Re claim 19, see claim 5 rejection above.

m.	Re claim 20, the electrically insulating, thermally conductive substrate includes a ceramic material ([0021]).

n.	Re claim 31, Ota et al. disclose (see claim 1 rejection above as to which sections of the reference to read for each identified item) an integrated circuit (IC) (whole structure on fig. 1), comprising: a thermal transfer structure 21&2&22, including an electrically insulating, thermally conductive substrate 2 with an electrically conductive feature 22; a semiconductor die 3 mounted to the electrically conductive feature of the electrically insulating, thermally conductive substrate, the semiconductor die including an electrically conductive contact structure  (not explicitly disclosed but obvious to have been provided as a top metal pad connected to connector 5 based on the same reasoning invoked in claim 1 rejection above), and an electronic component (MOSFET or IGBT) electrically connected to the electrically conductive contact structure; and a frame 6, at least a portion of the semiconductor die positioned within a cavity (cavity of 6 accommodating at least layer 7 and devices 3&4) in the frame; and an electrically insulating lamination structure 9 (or 9&7) enclosing a portion of the semiconductor die, a portion of the frame, and a portion of the thermal transfer structure (explicit on fig. 1).

o.	Re claim 32, see claim 5 rejection above.

p.	Re claim 33, see claim 2 rejection above.

q.	Re claim 34, the electrically insulating lamination structure encloses a portion of the semiconductor die and a portion of the thermal transfer structure (explicit on fig. 1).

.

Response to Arguments
Applicant's arguments filed 12/19/20 (with respect to the claims rejected under the “old rejections” heading above) have been fully considered but they are not persuasive. 
With respect with the Tojo et al. reference, Applicants are arguing that layer 24 is not a substrate, but point to a definition of substrate explaining that a substrate is a supporting material upon which the elements of a semiconductor device are attached. It happens that the semiconductor device 11 or its elements (at least its electrode 14) are attached to layer 24 which is a supporting material for device 11, thus 24 can reasonable be construed as a substrate. As for thermal conductance ability of layer 24, this was addressed in claim 18 rejection over Tojo et al.. As for Applicants extensively repeated claim of improper hindsight reconstruction, the Examiner disagrees with Applicants position. Every element claimed by Applicants have been matched in the references used with a reasonable understanding/interpretation of what those elements (which are well known in the art) represent in the art, and such reconstruction could have been done without any hindsight from Applicants’ drawings and associated detailed description section. So, there was no improper hindsight reconstruction involved in the rejection of the claims (see MPEP 2145.X.A and also 2142 3rd paragraph). Applicants state “Tojo does not teach or suggest, however, that insulation side portion 15 is a lamination which is made in multiple layers”. In other words, 
Finally, Applicants arguments regarding claims 21-30 are moot because they do not apply to the new reference of Lai et al. ‘978 used against claims 21-29 and the 112 1st rejection used against claim 30. The Examiner notes that the Chen (US 2015/0303164) reference, which is of record, would read on claims 21-29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.